Citation Nr: 1610521	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-48 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right wrist.

2.  Entitlement to an effective date earlier than April 21, 2011, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  

(The issues of entitlement to service connection for low back disability and increased ratings for right knee strain and right shoulder disability has been addressed in a separate decision.)


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


		INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This matter originated with a February 2008 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 10 percent disability rating for the Veteran's service connected residuals of left knee arthrotomy, medial meniscectomy.  The Veteran testified at a Central Office hearing before a Veterans Law Judge in April 2010 on that issue.  In a September 2010 decision, the Board awarded a separate 10 percent evaluation for degenerative joint disease on the knee, but otherwise denied an increased evaluation for status post left knee arthrotomy, medial meniscectomy.  

The Veteran appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  In a February 2012 Memorandum Decision, the Court affirmed the Board's decision concerning the left knee evaluation, but remanded the issue of entitlement to a TDIU rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran).

In the meantime, the Judge that presided over the April 2010 hearing had retired from the Board, and, as a result, the Veteran was afforded another hearing before a Veterans Law Judge in February 2013, where he testified concerning the issues of entitlement to a TDIU rating, as well as entitlement to a higher initial evaluation for degenerative joint disease of the right wrist, on appeal from a June 2010 rating decision.  In April 2013, the Board remanded the appeal, and in September 2013, the RO granted a TDIU rating, effective April 21, 2011.  The Veteran appealed the effective date of the grant of the TDIU rating.

In June 2014, the Veteran testified concerning several issues at a Central Office hearing before another Veterans Law Judge, including the issues of entitlement to an earlier effective date for TDIU, and a higher rating for degenerative joint disease of the right wrist.  

By law, the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  However, appeals can be assigned only to an individual Veterans Law Judge, or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  A veteran is entitled to have an opportunity for a hearing before all Veterans Law Judges who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Accordingly, the Veteran was given an opportunity for a third Board hearing before a Veterans Law Judge who is the third member of the panel rendering this decision.  This Central Office hearing was held in August 2015, and the Veteran testified concerning the issues set forth on the title page, which are the subject of this decision.  

At the June 2014 Board hearing, the Veteran also testified concerning the issues of entitlement to higher ratings for degenerative joint disease of the right shoulder right knee, and service connection for a lumbosacral spine disability.  Because these issues were addressed only in that hearing, a panel decision is not needed, and they are the subject of a separate Board decision rendered by the individual Veterans Law Judge who held that hearing.  See 38 U.S.C.A. §§ 7102, 7107(c); 38 C.F.R. § 20.707 (2015); see also Arneson.  

Following the August 2015 Board hearing, the Judge who conducted the April 2010 Board hearing became unavailable to participate in making a decision on the appeal involving the issues of an increased rating for degenerative joint disease of the right wrist and an earlier effective date for grant of a TDIU.  The Veteran was advised of such in a December 2015 letter and provided the opportunity to have a new hearing before a third Judge, who would ultimately partake in the decision-making process.  See Arneson.  The Veteran responded later that month that he did not wish to appear for another Board hearing.  Accordingly, the Board may properly proceed with the panel evaluation of the appeal.

At the February 2013 Board hearing, the Veteran also presented testimony concerning the severity of his service-connected left knee disability.  However, the Board's September 2010 decision as to that issue was affirmed by the Court in its February 2012 memorandum decision.  That decision is final, and the Court's decision is not subject to revision by the Board.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1400(b); Herndon v. Principi, 311 F.3d 1121, 1125 (Fed. Cir. 2002).  The issue was not properly before the Board at that time.  As indicated in the April 2013 Board remand, the February 2013 hearing testimony concerning that issue constitutes a claim for an increased rating for the Veteran's service-connected left knee disabilities, which is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  Degenerative joint disease of the right wrist is manifested by functional limitation of dorsiflexion to 30 degrees and palmar flexion to 15 degrees.  

2.  Degenerative joint disease of the right wrist is also manifested by functional limitation of supination to 20 degrees.

3.  The Veteran became unable to engage in substantially gainful employment due to service-connected left and right knee disabilities and degenerative joint disease of the right shoulder and right wrist, effective December 1, 2009.

4.  Prior to December 1, 2009, the Veteran was not prevented from engaging in substantially gainful employment due solely to service-connected right and left knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the wrist, based on limitation of dorsiflexion and palmar flexion, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2015).    

2.  The criteria for an initial separate evaluation of 10 percent for degenerative joint disease of the wrist, based on impairment of supination, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5213 (2015).    

3.  The criteria for entitlement to an earlier effective date of December 1, 2009, for the award of a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.19 (2015).

4.  The criteria for entitlement to an effective date earlier than December 1, 2009, for the award of a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  However, the United States Court of Appeals for the Federal Circuit has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by an RO in connection with a compensation award, or the rating assigned in a grant of service connection.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to such downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of any prejudicial notice errors in this case.  Hence, the VCAA notice requirements have been satisfied.    

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained.  VA treatment records were obtained, and reflect that the Veteran stated that he received all treatment at VA.  Records were requested from the Social Security Administration (SSA) in July 2009, but SSA responded, also in July 2009, that no records pertaining to the Veteran were available.  In May 2010, he testified that he was not receiving SSA benefits, and he has not subsequently claimed to be in receipt of SSA disability benefits.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).  

The Veteran was afforded a VA examination concerning his right wrist in October 2011.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).  There is no lay or medical evidence suggesting an increase in severity of the Veteran's right wrist disability.  Instead, the focus of the Veteran's August 2015 testimony was that VA had erred in the way it rated his disability, which was that VA needed to assign him separate compensable ratings based on limitation of motion.

An examination concerning the issue of an earlier effective date for a TDIU rating is not warranted because the evidence on file, including medical evidence, provides a sufficient basis for an examination.  VA examinations concerning the service-connected disabilities were conducted, and a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  Collectively, the examination reports currently of record contain sufficient information to address the medical questions at issue in this decision, and are considered adequate for decisional purposes, when considered together and with the other evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran appeared at Board hearings held by two of the undersigned Veterans Law Judges.  When conducting a hearing, a VLJ must (1) fully explain the issues and (2) the suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  Here, at each of the Veteran's Board hearings, the issues addressed in this decision were clearly explained, and the VLJ sought to identify any pertinent evidence not currently associated with the claims folder.  

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Right Wrist-Higher Rating

The Veteran claims entitlement to an initial rating in excess of 10 percent for a right wrist disability.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service treatment records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The period for consideration in this case extends from the effective date of the grant of service connection (December 1, 2009) to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  Id.  


The Veteran's service-connected degenerative joint disease of the right wrist has been rated based on limitation of motion under Diagnostic Code 5215.  In this regard, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  38 C.F.R. Part 4, Code 5003.  

On a VA examination in October 2011, it was noted that X-rays showed arthritis in the right wrist.  The Veteran wore a brace which he said was helpful.  He reported that he needed assistance for activities involving his right wrist, such as dressing and undressing.  On examination, there was tenderness to palpation over the entire right wrist.  Range of motion revealed dorsiflexion from 0 to 40 degrees; palmar flexion 0 to 20 degrees; pronation 0 to 90 degrees; and supination 0 to 60 degrees.  After 3 repetitions, although pronation was unchanged, there were decreases in dorsiflexion to 30 degrees, palmar flexion to 15 degrees, radial deviation decreased to 20 degrees, and supination decreased to 0 to 20 degrees.  All ranges of motion were to the point of onset of increased pain, as the Veteran started the examination with pain.  The repetitive use resulted in some decreased motion due to pain, and not because of fatigue, weakness, nor lack of endurance.  

The Veteran's left wrist disability is currently rated pursuant to Diagnostic Code 5215, used to rate limitation of motion of the wrist.  Diagnostic Code 5215 provides for a 10 percent disability rating where dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm.  A rating higher than 10 percent is not warranted for limitation of motion of the wrist unless there is ankylosis.  See 38 C.F.R. § 4.71a , DC 5214.  "Ankylosis" is immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010).  

The Veteran's primary contention is that he should be granted separate ratings based on limitation of dorsiflexion and limitation of flexion.  However, this matter does not arise here, because the Veteran's right wrist condition was not shown to have met the criteria for a 10 percent rating based on either dorsiflexion or palmar flexion.  After 3 repetitions, dorsiflexion was from 0 to 30 degrees, while a 10 percent rating contemplates dorsiflexion limited to 15 degrees.  

For palmar flexion, a 10 percent rating is warranted if palmar flexion is limited in line with the forearm, i.e., to 0 degrees.  See 38 C.F.R. § 4.71, Plate I.  The Veteran's palmar flexion was limited to 15 degrees.  While both dorsiflexion and palmar flexion were limited in comparison to the 70 degrees and 80 degrees considered to be normal, neither was limited to the extent contemplated by the current 10 percent rating.  

The examination also included supination and pronation; although listed in the category for "elbow and forearm" in the rating schedule, the examiner identified the findings as pertaining to the wrist.  Under DC 5213, the criteria for rating based on impairment of supination and pronation involving a major extremity are as follows: 10 percent for limitation of supination to 30 degrees or less; 20 percent for limitation of pronation motion lost beyond last quarter of arc when the hand does not approach full pronation; and 30 percent for limitation of pronation motion lost beyond middle of arc.  Other ratings are provided for bone fusion, not applicable here.  38 C.F.R. § 4.71a, Diagnostic Code 5213.  

On the examination, pronation was to 90 degrees, both before and after repetitions, exceeding full pronation.  Supination, however, although reaching 60 degrees before repetitions, was limited to 20 degrees by pain after repetitions.  
When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).  

The Veteran had further limitation of supination in the wrist due to increased pain on multiple repetitions, such as to warrant a 10 percent rating, based on functional impairment.  A separate 10 percent rating for limitation of supination is warranted.  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The standard for marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  Id.

Under Thun, there is a three-step analysis in determining whether referral for extraschedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

With respect to the first prong of Thun, the Veteran is in receipt of a 10 percent rating based on limitation of motion of the wrist, as well as a 10 percent rating for limitation of supination granted in this decision.  The evidence does not show such an exceptional disability picture that the available schedular evaluations are inadequate.  As discussed above, a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that, for each issue, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings.  Both assigned ratings contemplate the functional impairment shown to be present.  Accordingly, the Veteran's current schedular ratings for his right wrist arthritis are adequate to fully compensate him for the disability, and it is not necessary to proceed to the second step.  

The Board notes that under in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  
III.  TDIU--Earlier Effective Date

The RO assigned an effective date of April 21, 2011, for the grant of the TDIU rating, based on the date of receipt of the Veteran's formal TDIU application.  However, as pointed out by the Court and the Veteran, when evidence of unemployability is submitted in the course of a claim for a higher rating for one or more service-connected disabilities, and there is evidence of unemployability pertaining to the service-connected disability or disabilities at issue, a claim for TDIU will be considered part and parcel of the increased rating claim(s).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran contends that entitlement to an earlier effective date of 2005 is warranted because he stopped working in 2005.  He states, in essence, that his April 2011 TDIU claim, reporting that he stopped working in 2005, establishes that the effective date should be in 2005.  

However, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2014); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Lalonde v. West, 12 Vet.App. 378 (1999).  An intent to apply for benefits is an essential element of any claim, whether formal or informal.  Criswell v. Nicholson, 20 Vet. App. 501 (2006).  

A claim of entitlement to a TDIU rating is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part and parcel of an increased-rating claim only when the Roberson requirements are met).  A claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a Veteran presents evidence of unemployability and seeks to obtain a higher disability rating.  See Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009).
Here, the Veteran was granted service connection for a left knee disability in November 1976, and assigned a 10 percent rating, effective in April 1976.  That rating was still in effect when the Veteran filed a claim for an increased rating in November 2007.  The Veteran did not present evidence of unemployability at that time, i.e., he did not provide lay or medical evidence that he was either unemployed or unemployable.  

The Court, in finding that a claim for a TDIU rating had been raised, pointed to evidence of unemployability raised by the Veteran in testimony at his May 2010 Board hearing.  In addressing whether a TDIU claim was raised prior to the May 2010 hearing, the Board notes that receipt of a report of examination or hospitalization by the VA may be accepted as informal claim for increased compensation.  38 C.F.R. § 3.157(b)(1) (2015). 

In determining what constitutes a "report of examination" under 38 C.F.R. § 3.157(b)(1), although such may be less detailed than a formal compensation examination, it must at least "describe the results of a specific, particular examination."  Massie v. Shinseki, 25 Vet. App. 123 (2011).  Moreover, the report of examination or hospitalization must indicate that the service-connected disability worsened since the last time it was evaluated.  Id.  For increased rating claims, 38 C.F.R. § 3.157(b)(1) operates in conjunction with section 5110(a) to entitle such a veteran to an effective date for any increase in compensation as of the date of the examination (or, pursuant to section 5110(b)(2), up to one year prior thereto, should the examination report or other evidence demonstrate that the increase in disability was first ascertainable within that period).  Id.  

In his claim received in April 2011, the Veteran stated that he had not worked since 2005.  There is conflicting evidence with respect when the he stopped working.  

The Veteran did not claim to be unemployable when he filed his claim for an increased rating for his left knee condition in November 2007.  VA outpatient treatment records show that in January 2006, the Veteran was reported to be working in radiator repair.  On an April 18, 2007 orthopedic consult, "Occupation-NONE" was noted.  However, no indication as to the cause of the lack of occupation was noted; specifically, there was no mention of his service-connected disability as precluding employment, although he stated that he had had gradually increasing knee pain.  On a VA examination in December 2007, the Veteran reported that he was employed as a truck driver.  According to an October 2008 outpatient report, he was a manager for an entertainment group.  On a November 2008 VA examination, the Veteran again reported that he was employed as a truck driver.  

On a VA examination on September 1, 2009, the Veteran reported that he was an unemployed heater repairman.  He said he could not work because he could not bend down or squat because of his left knee condition.  This is the earliest statement meeting the Roberson criteria.  This is the date of claim.  

Next, it must be determined when entitlement to a TDIU rating arose, i.e., when it became factually ascertainable that the Veteran was unemployable due to service-connected disability.  

The Veteran's service-connected disabilities are as follows, in order of their effective dates:  left knee meniscectomy residuals, rated 10 percent from April 1976; degenerative joint disease of the left knee, rated 10 percent from March 21, 2006; degenerative joint disease of the right knee, rated 10 percent from October 3, 2008; degenerative joint disease of the right shoulder, rated 40 percent from December 1, 2009; and degenerative disc disease of the right wrist, rated 10 percent from December 1, 2009.  This decision has also assigned a separate 10 percent rating for impairment of supination of the right wrist.  While an effective date has not been assigned, the Board notes that it could not be earlier than December 1, 2009, which is the date that service connection for the right wrist disability has been assigned.

The law provides that a TDIU may be granted where the schedular rating is less than 100 percent upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  To qualify for a TDIU rating based on schedular requirements, the evidence must show that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  

The Veteran's combined disability rating has been 10 percent from April 21, 1976 (left knee); 20 percent from March 21, 2006 (left knee); 30 percent from October 3, 2008 (both knees); and 60 percent from December 1, 2009 (both knees, right wrist, and right shoulder).  As these disabilities are from a common etiology, as well as a common system-orthopedic-the criteria for a TDIU on a schedular rating were met as of December 1, 2009.  The grant of the 10 percent rating for impairment of supination of the right wrist will not have impact on the effective date of the Veteran's combined rating.  As noted above, service connection for the right wrist disability was made effective from December 1, 2009.

Here, the Board finds that the evidence is sufficient to establish that the Veteran was unable to obtain or retain substantially gainful employment effective December 1, 2009.  As of that date, service connection was in effect for right shoulder and wrist conditions, in addition to his service-connected bilateral knee conditions.  There is no clear evidence that the Veteran has been employed since December 2009.  The same service-connected disability ratings in effect when the TDIU rating was granted were also effective December 1, 2009, and the RO found that the evidence was sufficient to establish entitlement to a TDIU rating.  The only difference is that the RO selected the date of the formal application for a TDIU as the effective date, rather than considering whether an informal claim had been raised prior to that date.  Because the Board finds that the claim was raised December 1, 2009, given the Veteran's status as unemployed at that time, and the same disability ratings in effect as in April 2011, the effective date for the grant of a TDIU rating should be December 1, 2009.  

As to whether a TDIU rating is warranted prior to that date, as discussed above, the Board finds that the date of claim is September 1, 2009, the earliest date that evidence of unemployability due to service-connected disability was received, in the form of the Veteran's statements on the September 2009 VA examination.  Therefore, the Board must evaluate whether a TDIU rating was warranted between September 1, 2008 (one year prior to the claim) and December 1, 2009 (the effective date for a schedular TDIU rating).  

Prior to December 1, 2009, the Veteran's combined service-connected disability rating did not exceed 30 percent, which does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  Appropriate cases must be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001).  

Concerning the Veteran's education and work history, in his April 2011 TDIU claim, the Veteran said that he had completed 4 years of college, and in a VA counseling record pertaining to educational assistance, signed by the Veteran and the VA counselor in March 1977, it was noted that the Veteran held a BS degree in electronic engineering.  

With respect to his work history, he reported in April 2011 that he had last worked full time in November 2005, and had become too disabled to work in December 2005.  However, this statement is contradicted by VA treatment records, which show that VA outpatient treatment records show that in January 2006, the Veteran was reported to be working in radiator repair.  In February 2006, it was noted that he was very active and walked a lot.  On an April 18, 2007 orthopedic consult, "Occupation-NONE" was noted.  However, no indication as to the cause of the lack of occupation was noted; specifically, there was no mention of his service-connected knee disability as precluding employment, although he stated that he had had gradually increasing knee pain.  On a VA examination in December 2007, the Veteran reported that he was employed as a truck driver.  In an October 2008 outpatient treatment note, he was noted to be working as a manager for entertainment group.  On a November 2008 VA examination, the Veteran again reported that he was employed as a truck driver.  

On a VA examination on September 1, 2009, the Veteran reported that he was an unemployed heater repairman.  He said he could not work because he could not bend down or squat because of his left knee condition.  Although this meets the criteria for a claim for a TDIU rating, establishing entitlement to a TDIU rating requires that the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006). 

The Board must also determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (In weighing the credibility, VA may consider inconsistent statements and internal inconsistencies.).  

Here, the Veteran reported in September 2009 that he could not bend down or squat because of his left knee condition, and thus was unable to work as a heater repairman.  However, in November 2008, he stated that he was currently a truck driver.  At his hearing in May 2010, he reported his prior occupation as an oil truck driver.  On a VA examination in September 2011, he said he had stopped working approximately 6 years prior to the examination, due to bilateral knee pain.  He said he had worked as a fuel oil delivery man, and pumped oil into homes.  On a VA examination in October 2011, he said he had last worked 6 to 7 years earlier.  He had been an oil tanker driver, and stopped working due to his inability to shift the clutch with his left knee.    

An October 2009 VA orthopedic consult report noted:  "Occupation-NONE."  The Veteran was also noted to have severe end-stage arthritis of the left knee, and to be a candidate for knee replacement, but, significantly, the physician did not state that the Veteran was unemployable.  Instead, in the body of the consult, the physician stated:  "I had a long conversation with the patient regarding a total knee replacement and explained to him the risks and benefits of the procedure. . ."  "He is aware that if he had knee replacement surgery that he would have to actively participate with physical therapy and would likely be out of work for 2-3 months and the recovery usually takes about 1 year."  

The fact that the physician specifically discussed, with the Veteran, that he would likely be out of work for 2-3 months as a consequence of potential knee replacement surgery, without any comment that the Veteran was otherwise out of work, or unable to work, is, at a minimum, an indication that the physician did not consider the Veteran to be unemployable, despite the fact that full recovery would likely take about a year.  

The Board also finds the contemporaneous statements concerning his employment status to be more probative than his later statements based on recollection of prior events.  In this regard, at his April 2010 hearing, he could not recall when he had last been employed.  He has a college education, and has apparently worked in several different jobs, although a truck driver was the occupation most often mentioned.  

The Veteran was asked to clarify his employment history by the RO, and in September 2013 was actually contacted by telephone for clarification of all employment over the last 5 years.  He stated that he had stopped working in 2005 due to his service-connected disabilities.  However, as discussed above, this is contradicted by more probative contemporaneous evidence recorded prior to December 2009, which explicitly showed that he reported being employed on numerous occasions after 2005.  His knee conditions were the only service-connected disabilities prior to December 2009, and despite the increasing severity during the last few years before December 2009, the weight of the evidence establishes that he was actually employed most, if not all, of the time.  

In sum, effective December 1, 2009, a TDIU rating is warranted based on the Veteran's multiple service-connected disabilities.  Prior to December 2009, the Veteran is not shown to have been unable to engage in substantially gainful employment due solely to his service-connected bilateral knee disabilities.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against an effective date earlier than December 1, 2009.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

A rating in excess of 10 percent for degenerative joint disease of the right wrist, due to limitation of motion, is denied.

A separate 10 percent rating for degenerative joint disease of the right wrist, based on impairment of supination, is granted.

An earlier effective date of December 1, 2009, for a TDIU rating is granted.  

An effective date earlier than December 1, 2009, for a TDIU rating is denied.


			
            THERESA M. CATINO                                     K. PARAKKAL
	             Veterans Law Judge                                      Veterans Law Judge
         Board of Veterans' Appeals                          Board of Veterans' Appeals


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


